INTRAT DE CREATION DE SOCIETE

N° 718/10520/SG/GC/2005
DU 07 AVRIL 2006

AVENANT N°3

AARLA

RS: 718/10520/SG/GC/2005
2006 € 4 A7RÈTF

AA UNX=

ENTRE LES SOUSSIGNES a
EF À

1.

et

Monsieur ZONGWE KILUBA, de nationalité congolaise, résidant au numéro 13,
avenue NYANGWE, Commune LEubumbashi, à Lubumbashi, en République
Démocratique du Congo, Numéro de téléphone: 00243-(0)997120857, Email :
kilubazo@yahoo.fr, ci-après « Monsieur ZONGWE KILUBA », de première part;
SÉHÉEBRE, AIR C6) #, it: RRRERMEMRE#RMÉFRERR
BRXIE 13 3, if: 00243-(0)997120857, #5: kilubazo@yahoofr, FF
RSFE”, JÉ$—7:

XI

CHINA NATIONAL OVERSEAS ENGINEERING CORPORATION, en abrégé
« COVEC », société d'Etat de droit chinois, enregistrée au registre de commerce de

« COVEC », de deuxième part ;

H9r, RARE, THÉMLRRS:
AGREE 1 5 7 SÉÉRÉSRX

3. CHINA RAILWAY RESOURCES Co., Ltd., société de droit chinois, enregistrée au
registre de commerce de Beijing sous le n° 110000011141802 et ayant son siège social sis
Building Zhongtiezixun, Xikezhan Nanguangchang, Beijing, République Populaire de
Chine, représentée aux fins des présentes par MonsieurYl Zhengqing, dûment habilité
pour ce faire, ci-après « CRR LTD », de troisième part.

HPÉRMRAAMRAN, RÉBÉLSVL, TAÉMULBRERS: 110000011141802, À
Fit: HÉIRERMR HRÉRÉNRXE, LBRALENECR, FACE
BR”, HZ:

Ci-après dénommées collectivement « Parties » ou individuellement « Partie ».

FH", EM

PREAMBULE
LE

A. Attendu que GECAMINES et COVEC ont signé en date du 07 avril 2006 le Contrat de
Création de Société n° 718/10520/SG/GC/2005 relatif à l’exploitation du gisement de
Luisha Principal (ci-après le « Contrat ») ;

ÉTPÉSMAINRRRTUATT 2006 Æ 4 À 7 FÉETRAFRMAT NE
718/10520/SG/GC/2005 S À FI CFA “CRLÊÈ »” D :

B. Attendu que GECAMINES et COVEC ont signé le même 7 avril 2006 le Contrat
d’Entrepreneur n° 723/10526/SG/GC/2005 par lequel COVEC a octroyé à GECAMINES
un prêt de 60.000.000 (soixante millions) US Dollars pour le développement de ses
activités minières au Groupe Centre, le remboursement de ce prêt, portant un intérêt de
5,75 %lan, étant garanti par les revenus et les Parts Sociales de GECAMINES dans la
société commune à créer entre eux, dénommée la Compagnie Minière de Luisha (ciz
« COMILU Spri »), revenus et Parts Sociales qui doivent, par conséquent, GisAflen |
gage au profit de COVEC ;

É FPS ARRE 9 LA A+ 2006 Æ 4 À 7 A €8E
ISG/GCN005 SRAÂF, FÉSAAIRERS NL EH 6000
FRREMÉEMANDUER, RARES 5.75%, LNIREX

TZ K

a cs PES JARAS CFA CRAN" D MUR ÉARAUXIE

BR Ha FR
le Création, GECAMINES et COVEC ont constitué

iété privée à responsabilité limitée dénommée La
e d’un Capital Social de 100.000 (cent mille) US
{septante deux mille) US Dollars, soit 72 % du Capital
.000 (vingt hui mille) US Dollars, soit 28 % du Capital

Social, pour GECAMINES :
THÉ SARLR EAN LA EL HAT « IL 8 I » F 2006 Æ 6 FA 9H, RAT

DPUARAN, HHATTAIE, EMRS 10 FAT, FÉSMKIE 72000 KT,
ARR EE 72%; RIRERDULA MATE 28000 Æ. di 2S A fr AI 28%:

. Attendu que GECAMINES et COVEC ont signé en date du 03 novembre 2006 1’Avenant
n° 1 à l’Acte Constitutif du 9 juin 2006, en vue de corriger, dans ce dernier document, la
nature juridique de COVEC erronément présentée comme une société privée de droit
chinois en lieu et place de société d’Etat de droit chinois ;
ÉTHÉIAMRRERDULAR T 2006 € 11 À 3 REF TX 2006 € 6 À 9 AE
RATS 1 SAME, HART RARE MR AMAR EXT
ESA;

. Attendu que GECAMINES et COVEC ont signé en date du 29 décembre 2006 l’Avenant
n° 2 au Contrat de Création en vue d’acter la cessjon par COVEC de 370 Parts sociales de
COMIEU Sprl à sa Société Affiliée CHINA RAILWAY ENGINEERING
CORPORATION GROUP, ci-après CRECG, de sorte que la répartition des Parts sociales
dans COMILU Spri est devenue comme suit : 37 % pour CRECG, 35 % pour COVEC et
28 % pour GECAMINES,;

ETFHÉSARIRE RD LA AT 2006 € 12 À 29 RÉET« RIRM » 69 2 54h
FN, REDARMTERAT CR CREL" ) ARTMA, RAT AMR
BEM AN: PL 37%, Ph h 35%, MREXRT ARE 28%:

Attendu qu’à tissue de la réunion de l’Assemblée Générale Extraordinaire des associés de
COMILU Spri du 28 mars 2008, GECAMINES a cédé la totalité de ses Parts Sociales,
soit 280, représentant 28% du capital social, à Monsieur ZONGWE KILUBA et CRECG
a cédé la totalité de ses 370 Parts Sociales à CHINA RAILWAY GROUP CO, LTD (eci-
après CRG LTD) , représentant 37 % du capital social ;

ÉFÆ 2008 Æ 3 À 28 AFS A TÉMRARERE, HRERDLARUÉ
ÉMAERÉ 280 M, LA RRAE 28%, HLÈRÉ FER
RH 370 M, HAN A 37%, Hi REMXRTE
Hé" )

Î

&

«

e
a

Q

G.

ee

ER:

Attendu que COVEC et CRG LTD ont remis le 7 et le 12 mai 2008 à GECAMINES et à
ZONGWE KILUBA l'Etude de Faisabilité et que cette étude a été agréée:
TPE RE AIS 2008 Æ 5 A 7 A 12 EMRIRE RD LA DA

£ Re" TUFHÉHAMRS, ZMEDHAUT:

Le

. Considérant la lettre du Ministre des Mines n° CAB.MIN/MINES/01/078.

LE es coordonnées géologiques du périmètre minier contenant le Bien tel que
e Contrat de Création ne correspondent pas à celles données par le Cadastre
'E 526 cédé par GECAMINES et qu’il y a lieu de les corriger :

ÊTRE  HATENE PUÉ RON QC MINLER A ARE DAV b FE AGEU EH AIR
RP LA RIRES 526 S FRA, AD ER CHAT EE:

Fr

Vu l’Arrêté Ministériel n° 2745 /CAB. MIN/MINES/ 01/ 2007 du 20 avril 2007 portant
mise sur pied de la commission ministérielle de revisitation des contrats miniers ;

LT 2007 {F 4 À 20 AW LATRA T À 2745/CAB.MIN/MINES/01/2007 SX FAST
DIRABAERRARRNIES:

Vu l'Arrêté Interministériel n°  007/CAB.MIN.PORTEFEUILLF/01/2007 et
n°2836/CAB.MINES/01/2007 du 12 mai 2007 portant mesures conservatoires préalables
à la relecture des contrats de partenariat des entreprises publiques et paraétatiques
minières ;

HF 2007 Æ 5 A 12 H% 007/CAB.MIN.PORTEFEUILLE/01/2007 F1ÉR 2836/CAB.
MINES/01/2007 SRE ART LEVÉ TEA, LURAURÈI,

Vu le rapport des travaux de la commission de revisitation des contrats miniers rendu
public en novembre 2007 ;
ÉFRRERSRRTF 2007 #11 HAHRRMILIENRS.

Considérant les « reproches » et « exigences du Gouvernement » résultant des travaux de
revisitation des contrats de partenariat minier tels qu'ils ont été communiqués à COMILU
Spri dans la lettre n° CAB.MIN/MINES/01/0093/2008 du 11 février 2008 du Ministère
des Mines de la République Démocratique du Congo:
ÆRNEHÉRTÉEEURIRRERMET MK T 2008 € 2 A 11 ASE
AFÉE (RS: CAB.MIN/MINES/01/0093/2008) , RAR SRAMESME
BTE RTE UP AI RATER",

août 2008 transmettant les termes de référence pour la renégociation du
RAD LEE 2008 #E 8 A 30 H% CAB.MIN/MINES/01/0780/2008 Hal
LÉ ER SRE:

Considérant le procès verbal de renégociation des
Eu
pEE HG. FÉEMXT 2006 Æ 4 À 7 F#% 71810520

pi l'Assemblée Générale Extraordinaire des associés de
B, CRG LTD a cédé la totalité de ses Parts sociales,
7% du Capital social de COMILU Sprl à CRR LTD ;
RDA RÉARRASE, FERRER

BH 3TOR, 2 I 370, SELESS THÉ RUR.

P. Considérant la suite de la négociation qui a eu lieu entre COVEC, CRR LTD,
GECAMINES et Monsieur ZONGWE KILUBA;

AREAS PÉRBUR, RIRE LA RARE à HS ER RTE AT AUR SRIR
Hl:

Q. Considérant le procès-verbal de la réunion du 09 juillet 2009 à Beijing pour l’avenant n°3
du Contrat de création n°718/10520/SG/GC/2005 du 07/04/2006, dressé et signé par les
Parties en date du 10 juillet 2009 ;

RAT T 2009 # 7 À 10 RÉLHEBNXT 2006 Æ 4 À 7 FH 718/10520/SG/
GC /2005 Se RL RT »3 SAFARI F 2009 Æ 7 À 9 AÆIRAFAIL TER
RÛARE:

R. Considérant l’Avenant n°1 au Contrat d’Entrepreneur Relatif au Développement des
Activités Minières du Groupe Centre, n°723/10526/SG/GC/2005, signé en date du 10
juillet 2009 ; :

FR #7 T 2009 Æ 7 À 10 RÉENX TR 723/10526/SG/ GC /2005 S« RE RÉ
RER ÉR »1 SA

$. Attendu qu'à l'issue de la réunion de l’Assemblée Générale des Associés de COMILU
Sprl tenue le 31 juillet 2009, COVEC a cédé la totalité de ses Parts sociales de COMILU
Spri au profit de CRR LTD, et qu'après cette cession, CRR LTD détient 720 Parts
sociales représentant 72% du capital social de COMILU Sprl ;
ÆTÆ 2000 € 7 À 31 ABFÉRSARRARXEE, HS HESAT ER
RARE RER, HRTRS, PARRIREMÉARMREX 7208, RATE
ÉHÉ 72%, :

T. Considérant l’Avenant n°2 au Contrat d’Entrepreneur Relatif au Développement des
Activités Minières du Groupe Centre, n°723/10526/SG/GC/2005, signé en date du 24
septembre 2009.

FRET 2009 € 9 A LHÉENXTÉ 723/10526/SG/ GC /20)
RÉF ER AN »2 SAN:

IL EST CONVENU ET ARRETE CE QUI SUIT :

À
SH ERR — ÉCÉCLAN F2

ssions des Parts sociales opérées par les associés de COMILU Spri:
2, FRS ÉOAR AR PTEAT PORN ASE HU:

LI. « GECAMINES » est remplacé dans tout le Contrat par « Monsieur ZONGWE
KILUBA » ;
SRURERDILA RÉEL ES AR AURA SF EXLEÉ.

1.2. « COVEC » est remplacé dans tout le Contrat par « CRR LTD ».
RESORT À FI & AGE ÉRBEIRACÉ

ARTICLE 2
BR

L’article 1.1 (4) du Contrat, tel que modifié par ses différents Avenants, est complété comme
suit :

RME LI (4) HRERSRIÉEM, MAMEMN Fi

« Au terme de la cession du Bien, COMILU Sprl aura reçu, sous réserve (i) que GECAMINES
obtienne et cède à COMILU Sprl un Permis d'Exploitation qui couvre la partie du gisement de
Luisha non comprise dans les coordonnés géographiques du Permis d'Exploitation (PE 526)
cédé à COMILU Sprl, (ii) des résultats plus conformes aux sondages ultérieurs et (iii) de la
production effective de cuivre, de cobalt et d’autres substances minérales valorisables, des
réserves géologiques estimées à un minimum de 721.264 tCu et à 39.548 tCo ».

RFC PR, RÉPARER. D) RIRERD' AL TRUST A AT
FAËHÆRAALE PES26 KI EAN MIROT RERMT ARE, 2) ANISR:
D, MMÉRIÉNSRT ER, HS MÉOMUR EE R IR 721264 MAN 30548 DE
#e

ARTICLE 3
F=%

3.1. Il est inséré à l’article 1.1 du Contrat une définition numérotée (35bis) libellée comme suit :
ARR 1.1 RE XNA SO RAF ASE 35 bis I:
« Pas de Porte » signifie montant payé par CRR LTD à GECAMINES,
d'accès au business. 4
LAÏIR? HE EUR US ME DLÉE SE PE 20 AUS 7T TO IA RRQ
HR.

3.2. Il est inséré à l’article 1.1 du Contrat une définition numérotée (37bis)

Z#

6
à un an + 450 Base Point.

OCR AR) ERA MR BE EUR ARR A SI, A FLAT
R FRAME MRMRS, RENÉ T—ILÉT", KT 2500 F%
TALERX, HARMAN E #4 ER LIBOR +450 BP.

ARTICLE 4
SUR

4.1 L'article 4.2.c) du Contrat est modifié et complété comme suit :
FF 420)R AE HANEANN FT:

« COMILU Spri a l’obligation de :
“RDA XE:

(a). démarrer le chantier minier et réaliser ou faire réaliser, avec le financement mis à sa
disposition par CRR LTD et en collaboration avec Monsieur ZONGWE KILUBA et
CRR LTD, les travaux de Développement du Projet Minier après la réunion des
conditions suivantes :

- Obtention de l'approbation par l’Assemblée Générale de la conception industrielle ;

- Monsieur ZONGWE KILUBA aura fait à ce que le Cadastre Minier rende des
conclusions sur la configuration du PE 526 pour régler le problème de dérivation
de coordonnées géologiques ;

- Monsieur ZONGWE KILUBA aura fait céder gratuitement à COMILU Sprli, un
permis d’exploitation composé de 10 carrés pour servir d'espace pour le besoin du
développement du Projet et d’implantation des usines ;

- Monsieur ZONGWE KILUBA aura donné en gage ses 280 Parts sociales de
COMILU Spri et les revenus de ces Parts sociales à CRR LTD conformément au
Contrat d’Entrepreneur n°723/10526/SG/GC/2005 tel qu’il est modifié par ses
avenants.

ÆFIIRIRAELF EU MVFRTEÉ, ÉCRIRE RAR
ÉFOBSRÆERRBRBRAE 5 AE, SMF RTE :

- INR RIMERA RATE:

- RÉSPFESREÆSAIT MÉMXT PES26 RTE

RARE: — K

RÉ FERESRR NME ARRET ÉRAE 10 FRRNRE
iE:

\ RAA EREMRERES MA RATE MN ÉTALE AR ARR RIRE
… A ÉÉRED A EI EN 280 AR RER AR AD ARTE

par les Parties à Pékin le 9 uillet 2009.
2, SÉPARÉE 2009 Æ 7 À 10 A 12 NAAFLER, AMTÉX
Æ. AM 2009 € 7 A 9 AK IR TIFSNENLENES AM.

(b). rembourser et rémunérer les Parties tel que prévu à l’Article 14 du Contrat.
RL AE 14 RAVEM AU EATE AT Al:

(c). mettre en exploitation les gisements de Luisha Principal et gérer l’Exploitation
Minière ainsi que les opérations de traitement des minerais suivant les règles de l’art
et dans la protection de l’environnement.

ÆERRÉTLIS, REMERSNIER FRET, HN LAFRUART ER
RESTE EME.

(d). commercialiser les Produits qui seront issus du traitement métallurgique des minerais.

AT A, HP RIT NH:

(e). se conformer aux principes régissant les procédures de gestion administrative,
financières et autres, la politique fiscale et les critères de recrutement du personnel,
tels que recommandés par l'Etude de Faisabilité.

MPHUE TITI ARÉDNMEMITRÉSR, MIÉR, ARÉRNESE
REF;

(f). maintenir à jour et renouveler les droits et titres miniers ainsi que tous les permis et

toutes les licences nécessaires ;

RUE ANNE DEMI PTA VOTENT SEN RER:

(g). faire face à toutes ses obligations en tant que société dotée d’une personnalité juridique.

FRA TENRIERFE XZ ;

(h). chercher à protéger et à accroître les intérêts des Associés, notamment en leur
attribuant équitablement, par préférence aux tiers mais à
Concurrentielles, les commandes de prestations et de fournitures,” æ
BRÉFURS AMARARNAÉ, LXESSEAESA es

ARS LAS RM HARAS TARA. 5 :

ZzK

6)

Chaque fo pri aura à recourir à la sous-traitance des Opérations en
rapport fgc son-epieiiy N Îles que les prestations d’exploitation, les commandes
d'apprfg ; Îk services, elle les proposera de préférence et de
manièré 2quitAb sogés ou à leurs Sociétés Affiliées qui devront les réaliser
suivant kes ré biésade Pa ghx conditions compétitives.

ÆRYN CPE CARRE EN, FN REMET
Æ, MRARNIARERRE, RNAFERAMENÉTRARKRXEA

À, FÉRRÉITMNEZÆRSA I FAR EULS.

En cas de recours aux tiers, la priorité sera donnée aux candidats locaux remplissant
les conditions requises.

MAÉ=HRMARENAMNÉ, ALES FA SKA LHLIRUE À.

promouvoir le développement social des communautés environnantes, suivant un
cahier des charges à adopter après concertation avec ces communautés ».

RÉSARUAR HA FARIENAUERS, ÉTULARHRMASRER".

4.2 1 est rajouté à l’article 4.3.(a) , in fine, trois paragraphes suivants :

ÊF43 (a) H#bnio F=X:

Payer les frais bancaires relatifs au paiement du pas de porte ;

Libérer leurs quoteparts dans le Capital Social de COMILU Spr! ;

Mettre à la disposition de COMILU Sprl, par eux-mêmes ou par leurs Sociétés
Affiliées, à titre de Prêt d’Associé, jusqu’à au moins 100.000.000 (cent millions)
US Dollars, les fonds requis pour développer et mettre le Bien en Exploitation
Minière et Production Commerciale.

HATATIRERITR A:

BAR EEE À & HO RIAD EN:

DA ÉRELX, HS RER XE AS ARE ARR RAD FR T
OBS FD PR TER AO TE Ah AO PL

4.3 L'article 4.3 (b) du Contrat est modifié comme suit :

HF 43 Co) RÉAABHRMT:

« Monsieur ZONGWE KILUBA doit :
RÉÉFEREN:

remplir les formalités y afférentes.
RAATRÉERBRARHTHARTES.

ARTICLE 5

FAT:

TS Parties conviennent que le Capital Social initialement fixé à 100.000 (cent mille) US

Dollars est augmenté à 7.000.000 (sept millions) US Dollars. Il est réparti en 1.000 (mille)
Parts sociales numérotées de 1 à 1000. La participation des Parties au Capital Social ainsi
augmenté demeure de 72 % pour CRR LTD, et de 28 % pour Monsieur ZONGWE
KILUBA. Le financement pour le développement de COMILU sera-effectué en termes de
prêts et non par augmentation du Capital Social.
BHRÉEMREN 10 FÉTMMNE 700 FÉX, À 1000 M, HYAM 1 El
1000. EM RES ATARI F: HÉRRIR H 72%, RÉH PERLE 28
n. ROATRENRMRSZMERRER, AHÉLHITEMRAF
Re

5.2. Les Parties conviennent que l’augmentation du Capital social sera intégralement souscrite
et libérée en numéraire par les Parties. Néanmoins, la libération de la souscription de
Monsieur ZONGWE KILUBA à l’augmentation du Capital Social sera effectuée par
CRR LTD comme prêt. Cette avance sera remboursée, sans intérêt, par COMILU Sprl
sur les dividendes dus à Monsieur ZONGWE KILUBA.
FHORÉNAEMREHEHÉAMUAN. ARE EEE IN EUR ETAT AR Ek
BORDER, GMORESHRÉHFELE ESS AR ÉS AL HE
ÊÉREe

5.3. À l’exception des Parts sociales de Monsieur ZONGWE KILUBA données en gage en

faveur de CRR LTD cédées, vendues ou ayant fait l’objet d'autres mesures de disposition
afin de réaliser ledit gage, la participation de Monsieur ZONGWE KILUBA dans le
Capital Social demeure non diluable, c’est-à-dire qu’en cas de future augmentation du
Capital Social, les Parts sociales de Monsieur ZONGWE KILUBA seront convertibles de
plein droit en autant de parts sociales que nécessaire pour que la participation de
Monsieur ZONGWE KILUBA soit maintenue à 28 % du Capital Social».
RARE CRE RIRES Be RAR MR, HART RALS ASIA IT
HIS, PRÈS É FROGE RFA RD A IR NT ÉRRE, BIRT RARE AT
RÉINEMRR, RÉ A DCE TRE OR A AIE EME & A ÉDEURE
BAFE.

ARTICLE 6
FA&

6.1. L’alinéa 2 de l’article 6.2 du Contrat est supprimé.
HÉRRIÉÈ RÉ 62 X% 2.
]

1

6.2. Le 2ème alinéa de l’article 7.3 du Contrat est supprimé.

RAA AE 7.3 0

6.3. L'article 7.4 du C,
RIÈE 74%

« Sans préjudice
nantissement des P onsieur ZONGWE KILUBA en rapport avec le prêt
de CRR LTD de 60.000.000 US Dollars, Monsieur ZONGWE KILUBA et CRR LTD
s'accordent sur le principe selon lequel, pour le besoin de recherche de financement
incombant à CRR LTD aux termes du présent Contrat de Création, les Parts sociales de
Monsieur ZONGWE KILUBA dans COMILU Sprl ne seront pas gagées.

ÆTÉRÈ 32 RATER 6000 ARLHRIPRÉ - SFESLER
HARRIS, RÉ SFEXREMRÉSRMRÉMRASNARTIÉAIER
RÉEAPÉRAMRNE, AREA - HS BE ERA NES ARR.

Les Parties conviennent également que les Droits et Titres Miniers, apportés par
Monsieur ZONGWE KILUBA, dans COMILU Sprl ne peuvent être hypothéqués, sans
autorisation préalable et écrite de Monsieur ZONGWE KILUBA, laquelle ne peut être
refusée sans juste motif.

RHAÉ, RÉRÉ: SFEXEMNEMYT, RFA A TNT AIEASER
RP, ÆAXEMER, RÉ: ÉFEXÆENÉIER,

Au cas où Monsieur ZONGWE KILUBA accorderait son autorisation, CRR LTD
s'engage à communiquer à Monsieur ZONGWE KILUBA tout contrat d’hypothèque à
conclure avant toute signature et à obtenir des financiers, banquiers ou autres bailleurs
des fonds, comme unique mode de réalisation de l’hypothèque, la substitution à
COMILU Spri par les financiers, banquiers ou autres bailleurs des fonds telle que prévue
à l’article 172 alinéa 2 du Code Minier.

DRRÉ ÉFEXEBERTAË, HRRMVUALERMANXLAN, XX
He HFBRERRMAREREENAMRAR, DRE DT, RIT RER AELUR
ARE. RE CPULIÉR) 5 172 RÉ 2 RALE, MAP, RATAR RAR À
ATEACREN, CERN AIR N AUER À, ESPN TL

Pour ce faire, les Parties conviennent que CRR LTD fera insérer dans le contrat ou acte
d’hypothèque la clause selon laquelle les financiers, les banquiers où autres bailleurs des
fonds préserveront la participation de Monsieur ZONGWE KILUBA dans le Projet lors
de la réalisation de l’hypothèque par substitution de la Joint venture par ces financiers,
banquiers, autres bailleurs des fonds ou par tout tiers désigné par eux.

RE, SARÉHÉRRERMANMEIMA FTÉAR. HT. RITARA EE
FRA BCR SE ME le A SAT ARE LUE RAA, GRIP EF DE

Fl&”" 7. K

11

/
DEA dispositions s’appliqueront mutatis mutandis à COMILU Sprli ou à toute Personne

at
[+ qui Téghierchera et mettra à la disposition de COMILU Spri tout financement après la

uction Commerciale ».

Ÿ 1, NX LE ROSE NN SR ELA EN AO RL A AIRE HO — 1) RÉF.

7.1. L'article 8.2(b) du Contrat est modifié comme suit :

RILÉAE 8.2(b)#1#Etn F:

«A cet effet, CRR LTD adressera à Monsieur ZONGWE KILUBA une mise en demeure
pour obtenir l’exécution des dispositions contractuelles omises, Si Monsieur ZONGWE
KILUBA n’a pas remédié à cette inexécution dans les nonante (90) Jours, à compter du
9IÈ Jour, il payera une pénalité de cinq mille (5.000) US Dollars par Jour à CRR LTD.
Cette pénalité sera déduite du montant de pas de porte qui n’aurait pas encore été payé à
Monsieur ZONGWE KILUBA. Si Monsieur ZONGWE KILUBA n'a toujours pas
remédié à cette inexécution après l’application des pénalités pendant 180 Jours, CRR
LTD pourra résilier le Contrat et récupérer de Monsieur ZONGWE KILUBA tous les
coûts dûment approuvés par lui et encourus par CRR LTD en réalisant l'Etude de
Faisabilité et en exécutant les termes de ce Contrat. Dans ce cas, l'Etude de Faisabilité
deviendra propriété de Monsieur ZONGWE KILUBA, COMILU Spr! sera dissoute et
liquidée », ‘

CHE, PÉRBRARÉE É À BAR —UUÉS D'IMERMITÉRNE. MR
RE HFEBRENATE 90 RABAT MR TA, MÉOLRE, KR
RÉRXAER 5000 LATE. RMÉHMMARSAÉAINTSÉ EAN. ARR
RÉ FERAERAIMEZE 180 RARARAIERAFMAMZ ITA, HÉRRIRNLI
MÉRLAT, MARÉES ELA OANAÈREE SF BLANCHE, HÉAURR
BREST ÉNARENABNUMR. ARAT, THHARRNE
REF ESEMME, SAR"

7.2. L'article 8.3 a) sera modifié comme suit :

F5 83 a) At F:

« En cas d’inexécution d'une des dispositions du Contrat par C! onsieur
ZONGWE KILUBA mettra cette dernière en demeure de s’e,
nonante (90) Jours. Si CRR LTD n’a pas remédié à cette inegécuti

inexécution après l'application des pénalités pendant 180
KILUBA pourra résilier le Contrat aux torts de CRR LTD. D: avance
faite par CRR LTD ou par ses Sociétés Affiliées ne leur sera rembo

} 2 ZK
ZONGWE KILUBA ni par COMILU Spri. L'Etude de Faisabilité restera propriété de
Ds Kg dissoute et liquidée».

BRAS FÉRMEZNE, AE ÉP DR ERÉS
Den Aix 90 RATÉË ES AA PA AR PAR BRIE AR ÉTAT
RE RE SEE RRSA 5000 ÉTAIT. AIR
À LE

RRÉRERTAIZITA, RÉ SFEALLÉ
Br, HRRRRAERA TAN EUTRARAS
A AP SERA FIRE AT AT PERF OLA eh Bt ER EU ME
Fe, EPA REMANRN" à

7.3. L'article 8.5 du Contrat est modifié comme suit :

ROLÉ ES 8.5 HE F:

« En cas de dissolution et de liquidation de COMILU Spri, les dispositions des Statuts de
COMILU Sprl concernant la liquidation s’appliqueront conformément aux lois de la
République Démocratique du Congo et ce, sans préjudice des dispositions ci-après :

“ESA RMS, SUPARÈR SNA KZ RIIARENLRE EX
RERER, EHPTENTARR.

Sans préjudice des dispositions de l’article 3.2, les Droits et Titres miniers de
COMILU Sprl seront gratuitement rétrocédés à Monsieur ZONGWE KILUBA.
ÆEFSÉ 32 RABAT, MRÉPARMT RLÉNUERÉ FE
RE.

Si la dissolution et la liquidation de COMILU Sprl sont dues à des fautes graves et
avérées de Monsieur ZONGWE KILUBA, les Droits et Titres Miniers de COMILU
Sprl doivent constituer le patrimoine de COMILU Spri faisant l'objet de la liquidation
et du partage».

HR A ST MR SERTRA . SARRÆMNPENRMEA, AAA
AD POUR ME ANR RAA RIM.

7.4. Le litéra (c) de l’article 9.3 est modifié de la manière suivante :

93H CARAEEUNR F:

« CRR LTD confirme qu’elle a la capacité de se procurer dans le:
Parties, et ce sans engagement financier de Monsieur BA) \ le
financement nécessaire pour le Développement du Bien confotaiéme osttidns
des articles 4 et 7 du Contrat, tel que modifié par le présent Avel CNE fé

CRÉENT RE TU AMIR A, HAE k
FR, ERDEFRARAS" .

13
41,1 et 111.1 de l’article 11 du Contrat sont remplacés par la clause 11.1,

“intités Structures de gestion de COMILU Spri ».
FRS 11 RÉOS 111 RAN 111.1 6 111 RÉ, EAN SATÉÉE

8.2. Les clauses de 11.1.2 à 11.1.6 sont supprimées.
HÉ£ AS 11.12 HA 11.16%.

83. La clause 11.2 intitulée « Concernant la SARL » est re-intitulée « ASSEMBLEE
GENERALE » et (re)libellée comme suit :
112 RARE RT RER RANAMRA RES", ATFÉANALENT:

112.1.

11.22.

«POUVOIRS DE L'ASSEMBLEE GENERALE
RARE HAUI

L'Assemblée Générale, régulièrement constituée, représente l’universalité des
Associés. Elle a les pouvoirs les plus étendus pour faire ou ratifier les actes
qui intéressent COMILU Sprl. à

HARRASÈRMAR, SARA. MARÉNMÉASÉRMNEIE
ANAÈ A AU ENT.

ASSEMBLEE GENERALE ANNUELLE
FRRARE

(a). L'Assemblée Générale Annuelle se tient dans les trois (3) mois suivant la
clôture de chaque Exercice Social, au siège social ou à l'endroit désigné
dans la convocation en vue d'entendre les rapports sur la gestion de
COMIEU Sprl présentés par le Conseil de Gérance, d'examiner les
comptes annuels de COMILU Sprl, d'entendre le rapport du collège des
Commissaires aux comptes sur la gestion et sur les comptes annuels
examinés en vue de statuer sur ces documents et de. vote

reconduire le mandat des Commissaires aux ge de
statuer sur tout autre point qui aura été inscrit

V4 14
FIRE RER 3 AARAF, ÆATEAM
nas Fkse

).

CA

Tous les 5 (cinq) ans, l’Assemblée Générale inscrira à son ordre du jour
l’examen de l’opportunité de poursuivre les activités liées à l’objet social
ou de modifier l’objet social de COMILU Sprl ou encore de mettre fin à
COMILU Spri. Les décisions seront prises conformément aux modalités
de vote définies dans le présent Contrat de Création et les Statuts.

F SF, DÆRARXSSNAERIA TIR CR TARA
DARRÉTHÉENA, ETÉARDATNELRE, ÆTM
AREA T. MARIA RITES AMNATÉSRMEMRRE
FFe

1123. ASSEMBLEE GENERALE EXTRAORDINAIRE
HHRAXE

(a). L'Assemblée Générale Extraordinaire peut être convoquée à tout
moment, autant de fois que l'intérêt de COMILU Sprl l'exige. Elle doit
lêtre, dans les quinze (15) Jours, à la demande de tout Associé
représentant au moins un cinquième du capital social ou à la demande du
Président, ou du Vice-Président, ou de deux Membres du Conseil de
Gérance ou des Commissaires aux comptes, ou du Directeur Général, ou
du Directeur Général Adjoint. Les Assemblées Générales Extraordinaires
se tiennent à l'endroit indiqué dans la convocation.

TE MR e ee SR aida ÆKAURA I.

DRE 15 RRNAÈRA, ÉFK, HÉSKNPLÈFR

25. CONMNSRNNRRT RHRRBME 1 RNA
Fe HAIRAXASÉÆ RASE MR NAMR AT.

{b). Une Assemblée Générale Budgétaire se tiendra oblig
ler septembre et le 31 décembre de chaque exerci
d’approuver le projet de budget de l'exercice suÿ
approuvé, au préalable, par le Conseil de Géran
FRARARKEUMÉESEFN 9 A 1 AÆ 12
ÉARURE RES SERA T — MER NRC

112.4. CONVOCATIONS ET ORDRE DU JOUR DE L’ASSEMBLI [ERALE
D

15
112.5.

112.6.

(a). L'Assemblée Générale, tant Annuelle qu’Extraordinaire, se réunit sur
convocation du Président du Conseil de Gérance ou, en son absence, sur
celle du Vice-Président du Conseil de Gérance au siège social ou à
l'endroit désigné dans la convention.

FRRARRERÉMRRXAS, SRÉSKAËR, HE KÉRENR,
HÉESSKAR. RAXRÉEA FIMEER AREA HET À
BF:

(b). Les convocations à l’Assemblée Générale sont faites par lettre, téléfax,
messageries électroniques. Les convocations à l’Assemblée Générale
Annuelle doivent être adressées aux Associés au moins vingt (20) Jours à
l’avance et celles à l’Assemblée Générale Extraordinaire doivent être
adressée aux Associés au moins sept (7) Jours à l’avance. Elles doivent
contenir l’ordre du jour, indiquer la date, le lieu et l'heure de la réunion.
Tous documents relevant de l’ordre du jour et qui doivent être examinés
par l’Assemblée Générale doivent être joints à la convocation.
BREMARKRENA ELU, HR, FE TAMEMEMATARE.
BÉELT 20 RAGÉESERA. FAURASMASÉREIDIEN 7
Fi. AÉGRSNPE, NOM, He, FN. SX
BE XÉRAAURRA ASS ÉMMMREANSÉ—-FR EH.

PROCURATIONS
&

Tout propriétaire de Parts sociales peut se faire représenter à l'Assemblée
Générale par un fondé de pouvoir spécial, Les copropriétaires, les usufruitiers
et nus propriétaires doivent respectivement se faire représenter par une seule
et même personne.

DFA ÉUETE AN HR NREMERARXS. BEHA A, À
RÉ AMRRRIARÉES ARE ARR.

BUREAU DE L'ASSEMBLEE GENERALE
BARREAU TA

Toute Assemblée Générale est présidée par le
Gérance ou, à défaut, par le Vice-Président, ou,
Conseil de Gérance à ce désigné par la majori
Président désigne le secrétaire. L'Assemblée choisi
plusieurs scrutateurs.

16
112.7.

LEA
L'Assemblée Générale statue valablement, si le nombre des Parts sociales

représentées constitue plus de la moitié du Capital social et si chaque Associé
est présent ou représenté, Sans préjudice des dispositions de l’article 5,4 du
Contrat, les décisions de l'Assemblée Générale sont prises à la simple
majorité des voix. Chaque Part Sociale donne droit à une voix.

RAR EMRA ICRA, MAIRES A RUN, X&
RAR. RAMÉSAIRENRN. —HR—R.

(a). Au cas où ce quorum ne serait pas atteint, une nouvelle convocation sera

adressée, dans les sept (7) Jours de la première réunion, aux Associés,
avec le même ordre du jour, par la personne qui présidait la séance, à une
date et heure à fixer par elle. Un délai d’au moins vingt (20) Jours devra
séparer la tenue de la première réunion et la date proposée pour la
seconde réunion. Lors de cette seconde réunion, aucun quorum n'est
exigé.
MATE, B—X8N 7 FN, HRAREMAÉ, FIAAE
SEE, HANERARENM, MAMAN, É2XAR
EAN LMMÉ XSNE)D 208. FRSUN, FHAREA
HAER.

{b). Toutefois, les matières suivantes seront décidées par l'Assemblée
Générale des Associés aux % des voix des membres présents ou
représentés, sous réserve des dispositions légales contraires et sans
préjudice des dispositions de l’article 5.4 du Contrat:
ÆPSRATÉRRIERME RER MSARALE AMOR F, RE
ARR /AUL ERREUR ARMÉE, AE FR TRIX

(i). Les emprunts de développement,

BEMRÉR:
(Gi). la distribution des dividendes sous forme r
LP où RAT AISÉE:
17
84. Il est inséré une clause 11.3 intitulée « ADMINISTRATION DE COMILU Sprl:
GOMEEG, DE GERANCE, COMITE DE DIRECTION ET COMMISSAIRES AUX
coup Sa ibellée comme suit :

FÉES DARTRÉER. KR£, ÉHSAANES", AË

tion de COMILU Spri, notamment la composition, les pouvoirs et le
ment de ses organes de gestion et de contrôle est organisée par le Contrat et
par les “Statuts de COMILU Sprl.

“ROARUNER, HAILÉR ENS AUÉ AUS HIAR, AUAADEH BRIE A
ASFDUT.

113.1, COMPOSITION ET CONDITIONS DE NOMINATION DES MEMBRES
DU CONSEIL DE GÉRANCE

ESRRRÉMIENAUE SEX I#

(a). L'Administration de COMIEU Sprl sera assurée par le Conseil de Gérance
composé de 8 (huit) membres.

BÉYATMSSANÉS, de £RARIANR.

(b). Les membres du Conseil de Gérance sont nommés par l’Assemblée
Générale comme suit : 3 (trois) seront proposés par Monsieur ZONGWE
KILUBA et 5 (cinq) seront proposés par CRR LTD.
ÉFSRRÉRARXS ER, AU F: RÉ ÉMEIRE 3 4, hé

BRIE 5 &.

{c). Le Président du Conseil de Gérance sera choisi parmi les membres présentés
par CRR LTD et le Vice-Président sera choisi parmi les membres présentés
par Monsieur ZONGWE KILUBA.
ÆEFÉRRMIÉFARARELRERK, ER ÉPERANAR HE
HAÉSK.

(d). Le Conseil se choisit un secrétaire parmi ses autres membres. Il peut,

néanmoins, nommer un secrétaire choisi parmi le
Sprl ou en dehors de celle-ci.

fk

(e). Qu'ils soient Associés ou non, les membres du Col
nommés pour une durée indéterminée et exerceront ler

‘la désignation de leurs successeurs,

pi 18
(. En à
membkés res EC CofSéil de Gérance, représentant le mêrne Associé que
at T4 nné la vacance, peuvent pourvoir provisoirement à
son remplacer Tésqu'à la prochaine Assemblée Générale, qui procèdera
à la désignation d’un nouveau membre.

ERA, ANT, ÉRSRMREX CŒUE), Æ FAR AER, À
RA—-RAMRRKRANCS, ES FRRAXSERAMNENSR
Re

11.32. FONCTIONS DU CONSEIL DE GÉRANCE
ÆBANIR

{a). Le Conseil de Gérance détermine les orientations de l'activité de COMILU
Sprl et veille à leur mise en œuvre. Il prend les décisions stratégiques en
matière économique, financière et technologique. Il agit au nom et pour le
compte de COMILU Sprl.
ERSRERSANNAÉTÉ, XERER, HER, MX, à
RATER, DRASS AN, FORME AIR.

{b). Le Conseil de Gérance est investi des pouvoirs les plus étendus pour poser
tous les actes d'administration et de disposition qui intéressent COMILU
Sprl. Il a dans sa compétence tous les actes qui ne sont pas réservés
expressément par la loi ou les Statuts à l’Assemblée Générale : gestion
financière, contrats relatifs au personnel, ventes et achats, établissement de
sièges administratifs, agences et succursales. Le Conseil ne peut empiéter
sur les attributions reconnues à l’Assemblée Générale par la loi ou par les
Statuts,
ERSEHENTÉRED AR AEAITERMAAE, TM A
ASERRÉEMERTRRASMIRAÉNA RER: MUEE
HS, ALSHÈN, RMS, AIATEÏ, AXMAT AE]
Æ. EPA TAR HAN ATEN FRA XSMAUR.

{c). Tous actes engageant COMILU Spri, tous pouvoirs et
révocations d’agents, employés ou salariés de

mainlevées avec ou sans constatation de paiement, seront

ZÈ
D

19
condition qu’ils soient signés par une ou plusieurs personne(s) agissant en
vertu d’une procuration donnée expressément par le Conseil de Gérance
sous la forme d’un écrit ou en vertu d’une procuration organisée par le
Règlement d’Ordre Intérieur ou en vertu d’une procuration organisée par
les Statuts.
FAÉSRERSDARNENXEÉ, PUR, FAX AR TÉIMRERZ
HXÉ, ÉNEXTERSHRNATHXS, HARM HERVE
FAR R, RFARREXBERIUÉ, FRULLRE
VABATÉMRNE, RAÆU—ARSAËFETÉEX, EFARR
ARSFRMÉTRNAIRHIRRÉE (AMAR PI) A RÉTRAETR
RATS.

(d). L'ouverture à l'étranger de bureaux de représentation, agences et
succursales de COMILU Sprl pourra être décidée par le Conseil de
Gérance à la majorité des trois quarts sans que cependant les bureaux,
agences et succursales ainsi ouverts ne puissent se soustraire de la
direction et du contrôle du siège social.

BRODARIÉE CLR) HRSMAILACRA, AMAR AN, UÉRS
DL 34 SHARE, MAMAMÈRAR. ARBAEAIS AN ET A AERLES
SAÉHONSALE.

113.3. GESTION JOURNALIERE-COMITE DE DIRECTION
RRÉE-ÉERRS

(a). La gestion journalière de COMILU Spri sera confiée à un Comité de Direction
FHRRSRARSANMEANÉL.

Ce Comité est composé, au maximum, de 5 (cinq) membres parmi lesquels
deux, dont le Directeur Général Adjoint et le Directeur en charge des
ressources humaines, seront nommés par le Conseil de Gérance parmi les
candidats présentés par Monsieur ZONGWE KILUBA et 3 (trois) dont le
Directeur Général, ie Directeur en charge de la Production et le Directeur
en charge des finances, de la comptabilité et du budget seront nommés par
le Conseil de Gérance parmi les candidats présentés par CRI
BERARAMÉSÉ 5 AARAER, HE 2 4 EE
SIRSÉSIAMASES, 3 LHTÉRRUN
PAENNANALE, HHAEH ESS HS

uw HEC ;
Le Directeur Général ou, en son absence, Len Adjoint,
préside le Comité de Direction. .

Ep A
SREAMÉHARS, WANE, HG AETA

ZK
: l
(Le, ir érance détermine les pouvoirs, les attributions, les
indemnités des membres du Comité de Direction. Il peut
révoquèr en tout temps la décision qu’il a prise à cet égard.
BHÆRÉRAAAT, AR, THMÉMHÉFÈRE. SRÈN
DARERT AR TX DHATRE.

Le Conseil de Gérance déterminera les rémunérations des membres du
Comité de Direction en tenant compte des rémunérations normalement
payées dans le secteur minier international pour des fonctions équivalentes.
ÉRSRSRE NT SRE NER TER ÉMURPEREÉERRS
RRÉÉ ME.

11.34. MODALITES DES REUNIONS DU CONSEIL DE GERANCE
ERSRSNMIEN

(a). Convocation
EX

Le Conseil de Gérance se réunit, fur convocation et sous la présidence de
son Président, ou en cas d’empêchement de celui-ci, du Vice Président, ou
à leur défaut, du membre du Conseil de Gérance désigné par au moins trois
autres membres,

ÉFS2NAÉSKAR, HEKATÆRNÉRKAR, AE, À
Eh 3 LÉFRENÉTTE.

Les convocations aux réunions du Conseil de Gérance sont faites par lettre,
téléfax ou messagerie électronique. Elles doivent contenir l’ordre du jour,
indiquer la date, le lieu et l'heure de la réunion. Tous documents relevant
de l’ordre du jour et qui doivent être examinés par le Conseil de Gérance
doivent être joints à la convocation.

RNARENLUR#, KR, EFAMÉEMERTÉ. ERA
Æ, HUM HANSNNER. ESNOREXÉES Er
SÉMMEMEIERRTUE.

21
{b). Tenue des réunions

(e).

RAF

Les réunions ordinaires du Conseil de Gérance doivent se tenir au moins
deux fois par an : la première réunion sera tenue avant la fin du mois de
mars et sera consacrée à l'approbation des états financiers de COMILU
Sprl pour l'exercice précédent ; la deuxième sera tenue après le mois de
septembre mais avant la fin du mois de décembre et sera consacrée à
l'approbation du budget de l’exercice suivant.
—REÉS2-FANTMX: FX =ARAAN, TFÉFE
BAIE ERREUR: CRÉÉE ARE + AIR
AA, EEE F —FEMPR.

K

Les réunions se tiennent aux dates, lieu et heure indiqués dans les
convocations qui doivent prévoir un préavis d’au moins quinze (15) Jours.
SXAHÉRM, MANS NUEATRARE, SEA 15 KR
HER.

Le Conseil de Gérance peut, en outre, être convoqué, en réunion
extraordinaire, chaque fois que l'intérêt de COMILU Sprl l'exige ou
chaque fois que deux membres au moins le demandent.

BI ÆRARIRDARFENSATUERRER, MRATUÉ
HAFRAIERSSN. ’

Les membres du Conseil de Gérance peuvent participer aux réunions du
Conseil de Gérance par téléconférence et peuvent exprimer leurs opinions
et leurs votes de la même manière.
EFTUÉNRTEMTASNMÉEFÉA AN, HER NT RM
ÉCÉMARNE

Procuration

HA

Tout membre empêché ou absent peut, par simple.
messagerie électronique ou tout autre moyen g

électronique, donner pouvoir à l’un de ses collègues” ré: è mé
Associé que lui, de le représenter à une séance du re)
ses lieu et place. Le déléguant sera, dans ce cas, au point | juge

réputé présent. Un délégué peut ainsi représenter pli
ÆF—DÉSEUR, HTELBR, 4X, EF
FERTA, HACK -RANARMEZ, LIFE A, HA
RE. —HÉNESN LARGES.

ZK

22
(e).

ne peut délibérer et statuer valablement que si la
es membres est présente ou représentée et si chaque
Assol nté. Au cas où ce quorum ne serait pas atteint, une
nouvelle convocation sera adressée, dans les sept (7) Jours de la première
réunion, aux membres avec le même ordre du jour par la personne qui
présidait la séance, à une date et heure à fixer par elle. Un délai d’au moins
quinze (15) Jours devra séparer la tenue de la première réunion et la date
proposée pour la seconde réunion. Lors de cette seconde réunion, aucun
quorum n’est exigé.

RÉ HLEMÉRRRERMÈRER, ESURRTÉSAENRE
RMACRMEN, MANS MNNHRR. HAN HIZIRE À
&, F—RANTEN, RERFÉ-HRÉÏNMER ATTÉE R H ÉU
BREXM, RAAAMSNRE, Hi ER ARE D, HARM
2, BRAS DANNRE-RÈNES 15 X. F2XKXSU
F, FEARFAHZER.

Délibérations et Décisions

ARE

Toute décision du Conseil est prise à la simple majorité des membres
présents ou représentés. Toutefois, le Conseil de Gérance devra statuer aux
trois quarts des membres présents ou représentés pour l’autorisation
préalable des conventions conclues entre COMILU Spri et l’un des
membres du Conseil de Gérance ou Associé (Conventions avec des
Associés et/ou des Sociétés Affiliées).
EFRREREFÉTNENRNAMÉESMERMEN. HFARÉAT
SRR—ÉÉT, MRARURAAIXE ET EHX, ÆARTIERÉ
EURE.

Le conseil de Gérance devra déclarer dans le rapport annuel de COMILU
Sprl toutes les conventions conclues entre COMILU Spri et l’un des
membres du Conseil de Gérance ou Associés (Convent{gg avec .d

Associés et/ou des Sociétés Affiliées), "
ÉFSDERSA AN ENR TE NRA A ES FAI
ERA) ET 4e

23
résolutions sont valablement prises à la majorité des autres membres
présents ou représentés.

NRÉSSANEF, L—DRNIGÉSFNN, LÉSNNEESR
ÉERRRT LE ZSABULERINE M.

En cas d’égalité des voix, la voix du Président du Conseil de Gérance sera
prépondérante,
BRRERÉSNIAN, SFKÉH—-FRARHREIRLSHLN.

(. Procès-verbaux

2XLE

Les délibérations du Conseil de Gérance sont constatées par des procès-
verbaux signés par les membres présents ou représentant d’autres membres
à la réunion du Conseil. Ces procès-verbaux sont consignés dans un
registre spécial. Les délégations, ainsi que les avis et votes donnés par écrit,
par fax ou autrement y sont annexés.

ÉFARNICRAZNEME, HSSÉMRNÉNNRET. M2
DUCRAIR SIC. MAP, HRIRES HAT RENNES
À ÉRARAMENRAEMRARTRE.

Les copies ou extraits de ces procès-verbaux à produire en justice ou
ailleurs sont signés par le Président ou, à défaut, par un membre du
Conseil à ce délégué.

EX TAN RER MENÉS NES MAREMERNERAÉEKEX
RNÉFET.

11.3.5. RESPONSABILITE DES MEMBRES DU CONSEIL DE GERANCE
ESAERA

Les membres du Conseil de Gérance ne contractent aucune obligation
personnelle relative aux engagements de COMILU Sprl, mais sont
responsables de l’exécution de leur mandat et des fautes commises dans leur
gestion, conformément à la loi.

ERNROATMNENRETAU, DU RAT
ILES Eh TALÉR SUR à “

113.6. 1INDEMNITES DES MEMBRES DU CONS sde G
ÉFÉRR

L'Assemblée Générale peut allouer aux membres dù Conseil de Gérance une
Indemnité fixe à porter au compte des frais généraux. Le Conseil de Gérance

Z

24

D
113.7.

113.8.

113.9.

it à accorder aux membres chargés de fonctions ou
rnnités à prélever sur les frais généraux.
RRRITERMEM, GAAFÉER. €
ÆNREXAHNA, LAATÉER.

HART

Les Actions judiciaires, comme défendeur ou demandeur, ainsi que tous
désistements faits au nom ou à l'encontre de COMILU Spri sont poursuivis et
diligentés par le Conseil de Gérance en la personne du Président du Conseil de
Gérance ; en cas d’empêchement du Président, cette mission sera assurée par
son Vice-Président, ou à défaut par tout autre Membre à ce expressément
délégué à cet effet.

RFÉBUA, HÉERÉRREÉ, HiéRDAEE MH UREARU
HÉÉFKRRÉERSENT, SEKAE, HRREMMEKAIE, Al
ÉSKFE, HÉENENRNESAIE.

INDEMNISATION
4e

Sans préjudice des dispositions légales applicables, COMILU Spri indemnisera
tout membre du Conseil de Gérance ou du Comité de Direction ou fondé de
pouvoirs, ainsi que ses héritiers et représentants légaux pour toutes Obligations
contractées ou Dépenses effectuées raisonnablement pour le compte de
COMILU Sprl en raison de toute action ou procédure civile, à condition que
l’action ait été effectuée honnêtement et de bonne foi dans le meilleur intérêt
de COMILU Sprl.
TIRANT FT, NTÉRSENRMEHZAASRMEÆ
VAR ORAN RES, RÉPAATMNATAME, ERAMIR AE
RABCÉEREN, RENE RUN RE A FIAT MAT

COMMISSAIRES AUX COMPTES ET CONTROLE
ÉBAANRE

(a). Les Opérations de COMILU Spri sont surveillées par gg gt
Commissaires aux comptes nommés et révoqués par, asemblée G
des Associés, à raison d’un Commissaire aux compté
Associé et pour un mandat de deux ans, renouvela

ROATNSEMRRRES, AHRAEÉIEX

25
su .
JS 8 RSS (b). Les Commissaires aux comptes ont un droit illimité de surveillance et de
Laù

connaissance, sans déplacement des livres, de toute la documentation
(correspondance, procès-verbaux, pièces comptables et écritures) de
COMILU Sprl qu’ils estiment utile pour l'exécution de leur mission.
ADN A RNA RE EAULRREÉ, OISE NÉE,
REMELLRRE Cf. SULE, MÉEMEMERS) MAR
PF, TRINUANA TIR AA —ITTÉÈUL.

A %\, vérification sur toutes les opérations de COMILU Spri. Ils peuvent prendre
ay:

(c). Les Commissaires aux comptes doivent soumettre individuellement ou
collectivement à l’Assemblée Générale, et circonstanciellement au Conseil
de Gérance ou au Comité de Direction, lorsque ces organes leur ont requis
des travaux spécifiques, le résultat de leurs travaux, accompagnés des
recommandations qu’ils auront estimées utiles pour le redressement des
anomalies constatées ou pour l’amélioration du contrôle interne et/ou des
performances de COMILU Sprl.

ÉRTUÉMERÉERRRS, HNERSRÉETAÈER,
RER EDURS. DUR AO AG RUE EAITIUARTAUE RS KT
RERMÉEDRRÉMRL AR MN ÉRUTRÉREMMEÉNREINX.

(). Les Commissaires aux comptes ont le droit de se faire assister, aux frais de
COMILU Sprl, par un cabinet d’audit ou d’experts de leur choix.
RFA, Mist MRERMALIÉE, ARSARSAIRA.

{e). Les dispositions relatives à la responsabilité des membres du Conseil de
Gérance sont applicables mutatis mutandis aux Commissaires aux
comptes ».

HREÉFÉSRANRERANAERTÉE".

8.5. Il est inséré une clause 11.4 intitulée « GESTION DU PERSONNEL DE COMILU
Sprl » et libellée comme suit :

BUARAANRE CROATANER), HAT:

114.1. « Généralités
“ému

Les Parties s’accordent à titre de principe que les
de travail, les cadres et le personnel de soutien
égale, en priorité, parmi le personnel de GECAMINB
AF-SARATISAHMERN, HT FÈRAM QiRS, ÆF
SRSRET, MASENREXT LAFHAN.

f 26

Î

114.3.

114.4.

11.45.

ages sociaux et autres obligations vis-à-vis de ce
personnel, près de GECAMINES, resteront de la seule
responsabilité de GECAMINES, en ce compris sans limitation, les obligations
relatives aux pensions, aux soins médicaux et toute autre obligation antérieure
à la date d’engagement par COMILU Sprl.
BOARRAZBATARERTLANMATE, AMLULIES FA
LRÉBAMRENXAILALE. RER LEMAREAT LA T8 1
ÉOPA ek, ME, AMAR ENS A ERIRART IL ATMÉ REX
Æ, BREFRTERES, ENTRRAXRENE, LURKMAASE
FRA ELLAÉ ME.

Salaires et avantages sociaux

TRASH

COMILU Sprl versera à son personnel un salaire approprié et lui fournira un
programme d’avantages sociaux conformément au Code du Travail de la
République Démocratique du Congo. En outre, toutes les autres obligations et
tous les autres aspects administratifs à l'égard du personnel engagé par
COMILU Sprl, resteront de sa responsabilité exclusive.
RÉNRRERMASAHÉANME, RÉATÈRTIXMRELE, X
RALERRAEAITEL, 2h, RÉARNATHANNELURITRER
FADEÉRÉS ARIANE.

Gestion du personnel

ÀÂFÉÈE
Sans préjudice des dispositions du Code du travail de la République

Démocratique du Congo, COMILU Spri est Libre de choisir, recruter, employer
et licencier les travailleurs conformément aux réglementations applicables.

ER, A, RAMÉIEAL.

Transfert de technologies et formation

AE AI I

27 D?
sfert de technologies, relativement à l'extraction minière, au traitement
nétallurgique aux SR DRE modernes de management.

CRR LTD s'engage à ce que COMILU Sprl fournisse à ses employés, la
formation nécessaire pour exécuter leur travail de façon compétente, et leur
donne l'opportunité d’apprendre de nouvelles techniques qui leur permettront
de progresser dans le futur vers des postes plus complexes et plus exigeants.
Cette politique a pour objectif d'encourager les employés à faire preuve
d'initiative et à assumer des responsabilités afin d'atteindre le maximum de
leur potentiel. |

RÉ RIRES A RAR LD RIM, ÆAATIEDHÉEARS
À, HOÉMRRRENMIÉS, HRAÉBEÉATERR, EREMNX
Re RAMABMERMRÉMLATMEHDL, MMÉÉKÉRHERET
FE Te

Monsieur ZONGWE KILUBA s'engage à faciliter l’action de CRR LTD du
transfert de technologies et de la formation du personnel de COMILU Spri ».
SRB RUE BAR dE 20h ÉR BERG 4T BURN AT SEA À DURE ER TEE"

n

ARTICLE 9
FRE

L'article 13 du Contrat est modifié comme suit :
FELRÉKMT:

« Article 13. Contributions des Parties au Projet.
SRTER ARR E MBA

13.1 Les contributions des Parties au Projet pourront être en numéraire ou en nature.

RARE AUS I EME EH.
13.2 Les contributions de Monsieur ZONGWE KILUBA seront constituées par :
RES MAUR ON Fe

Sprl ;
DRE HER AREA RREMERX:

b} La cession à COMILU Spri de ses Droits et Titres Minie

PES26; 7 K -
| / 28
RÉRSASHE ÉUAE, BI 526 SH RAT:

P)
c) La mise à 42 di dXOMILU Sprl des sites appropriés pour les
installation dé 4 inerais et le stockage des résidus et des rejets ainsi
que, si nécl Rai j rser ses périmètres miniers pour accéder au
Bien ; /
DÉENCE TS IOLRE, HÉMAENTMAAME, MED
E, HER HE BE TR BIRD A ST DA A:

d) La mise à la disposition de COMILU Spri des données qui seront utilisées pour
PEtude de Faisabilité conformément à l’article 6.2 du Contrat.

FRA REA RUE AIS 6.2 ALES NAT ER ET RE MMIEMX.

13.3 Les contributions de CRR LTD seront constituées par :
FREE IR AIR ENT :

a) L'apport en numéraire dans la constitution du Capital Social initial de COMILU
Sprl ;
DURE A AE RÉ A STRIE À EGRVEA ER:

b) Le financement à fonds perdus dépensés pour les travaux de prospection
géologique du Bien ;
POLAR AIR ÈNR TER AT RÉTNR SE:

c) Le financement à fonds perdus dépensés pour l'Etude de Faisabilité ;

PET AT HERER CUVE RIT RENE;

d) La mise à la disposition de COMIEU Spri, par CRR LTD ou par ses Sociétés
affiliées, à titre de Prêts d’Associés, les fonds requis pour développer et mettre le
Bien en Exploitation Minière et Production Commerciale conformément à l’article
4.3.(a)».

RER ER RER A AI DURE RÉ AUS N, MÉRS A FIRE RIRES 43.

Ga) RREMÉAE LR ULTRA NL AL TRE ER

n

13.4 Les fonds requis mentionnés au point 13.3.d) du Contrat sera calculé en fonction des
résultats de l’Etude de Faisabilité, en ayant égard au montant nécessaire po: deer les
travaux nécessaires à l'Exploitation et démarrer la commercialisation, €

ce montant sera au minimum de 100.000.000 US$ (cent mi ($ es
américains ». 5 &\

8 133 Cd) ARMES, RENAN AMEINS, ENT
RENLALFARS. HERETDT—-IZÉT. °

29
ONE à
$

>\

l’article 14 sera modifié comme suit: « REMBOURSEMENT DES
SSOCIES ET REMUNERATION DES PARTIES »
14 RARAUSA A. “RARMÉRÉRESE DAT" .

10.2. L'article 14.1 est modifié comme suit :
14.1 Kick:

«14.1 Remboursement des Prêts d’Associés et paiement des dividendes

SRERERÉTÈEE SA ÉT

14.1.1 Remboursement de Prêts d’ Associés :

RAR ER ÉTREX

Les Prêts d’Associés seront remboursés, sans intérêt, à hauteur de 25.000.000
(vingt cinq millions) US Dollars et, pour le solde, avec un intérêt égal au Taux
LIBOR un an +450 BP;

BE RARE AE X — {FM LIBOR+450BP:

14.1.2 Paiement de dividendes :

4 :

Sous réserve de la décision des Parties de mettre en exploitation le Bien, le
paiement des dividendes aux Associés sera effectué de manière suivante :

ÆRTÈAEHTRE RAM RAIN F, AAA LRE TA
FGEAT:

a) Sous réserve que les fonds propres soient supérieurs au capital souscrit
et après constitution des réserves légales, les bénéfices nets d'impôts
seront affectés à raison de 70% au remboursement des Prêts d’ Associés
et de 30% à la rétribution des Parties, au prorata de leur participation
dans COMILU Spri. Les Prêts d'Associés seront remboursés de la
manière suivante : 25 % des 70 % des bénéfices nets affectés au
remboursement des Prêts d’Associés seront affectés au
des Prêts d’Associés sans intérêt et 75 % sergs
remboursement des Prêts d’Assaciés portant intéréfà. Li

dus à ZONGWE KILUBA seront en priorité destinégau et i
de l'avance accordée par CRR LTD selon l’articld $g di ;

Z/ \
/ 30 $

AR TRDIER, SORA 77 AIR FLE T
UN FAURE. BUBAA NÉ 70%É) 25%, F

b) À la fin de la période de remboursement des Prêts d'Associés, les
bénéfices nets d'impôts seront distribués aux Parties au prorata de leur
participation dans COMILU Spri ».

ARR ER REC MRRE, BUS MAITRE À ARR DIE

10.3. L'article 14.2 « Royalties » du Contrat est modifié comme suit :

142%, HRIRAMER, MR F:

ARTICLE 11

BT—$

L'article 15 du Contrat est modifié et complété comme suit :

RL BRIE ISRISEHANEN F

«En compensation de la consommation des gisements de Luisha Principal
couvert par le PE 526, COMILU Sprl payera les Royalties de 2 % des Recettes
Brutes de Ventes à Monsieur ZONGWE KILUBA, sur la durée du Projet. Par
Recettes Brutes de Ventes, il faut entendre le chiffre d’affaires brut de COMILU
Sprl. ‘

HAEARÉE FERA HIERS 526 SHRIFRTUEMNN, YA RIRÆ
RARSMNARRAIUESVAAÉME 24 MRIRAINER, “EE
7 ASS TPM AE REA

Les paiements dus à Monsieur ZONGWE KILUBA au titre des royalties seront
payés trimestriellement avant la fin du mois suivant la fin de chaque trimestre sur
base des ventes réalisées pendant le trimestre précédent. Les paiements effectués
seront accompagnés des informations pertinentes avec des détails suffisants pour
expliquer le montant calculé. »

ARE ÉPFEXMÉRIAMERNREERXS, LSERKRMRE-NE
RAD, HA BDN—-NERSINAINÉS LED AT. PRE
AFIN RAR".

31

D?
CULTPRS
Can. >

1e

n
h LS

5 \ CESSION ET GAGE DES PARTS SOCIALES

#

fes Parts Sociales

ik

15.1.1. Principes généraux

Gi).

Gi).

Gi)

(iv).

EU

Toute cession de Parts sociales s'opère par une déclaration de transfert, inscrite
dans le registre des Parts sociales, datée et signée par le cédant et le cessionnaire
ou par leurs fondés de pouvoirs, ou de toute autre manière autorisée par la loi.
BTE A RM AIRGEREAT RES AT, RAGE RRBRIORELS TRR
AR, HERÉEAMEILARRÉEÉRAAETF, RHÉLÉERT
EAU ES

Toute Partie peut céder librement une partie ou la totalité des ses Parts sociales à
l’autre Partie ou à une Société Affiliée, étant entendu que, pour les Sociétés
Affiliées, (i) les Paris sociales seront rétrocédées au cédant si le cessionnaire
cesse d’être une Société Affiliée et que (ii) l’acte ou la convention de cession
devra prévoir expressément cette rétrocession.

RIT TÉMNR-HRXES AH RE, SRÉEMAANR
@, HFREA AU, 1) MREAREEXE AIR NA TRE
BEA, 2) HEURE ERREUR HA CAUSE

.Toute cession libre doit être notifiée au Conseil de Gérance huit (8) Jours avant

le jour de la cession effective. Cette notification doit être accompagnée d’un
document prouvant la qualité de Société Affiliée du cessionnaire, d’un document
confirmant l'adhésion du cessionnaire au Contrat ainsi que son engagement de
rétrocession au cas où il cesserait d’être une Société Affiliée.

FÉBRRISÉERIEEXSE 8 KONMENMARÉS. ÉMÉELRIÉRS
SSP RRE, Hb—HE EM SIE AREA ARTE, 5 —
BASE AMARAR SE MMNEM ST, LR RIEAERAE REA TI PI
PR FREMAITA RAT AIAE, EC

Les Parties estiment qu’en raison de l’importan, Su froic
développer au sein de COMILU Spr!, il est de l”

que les Parts sociales soient incessibles pendant\f#
vigueur du Contrat à la Date de Production Com
métallurgique. Mais la cession libre définie dans l’art

TA

VA 32
DU pété approuvée par tous les assacies sont exclues de cet
FAURE AR ARRARNEENR, AAA
THAT LEE PeiX BEA (AI A, A2 TAG EE ART
RRARÉTFIRET. 1 15.2 HÉBE, ARE -EM

(v). Si une Partie (le Vendeur) décide de vendre toutes ou partie de ses Parts sociales,

en tant

que condition nécessaire pour que le Vendeur soit libre de toute

Obligation aux termes du Contrat, la cession de Parts sociales d’une Partie à un

tiers est
termes,
l'Etat.

soumise (1) à l'engagement écrit du cessionnaire d'être tenu par tous les
conditions et engagements du Contrat et (2) au paièment des droits dus à

LR CHA) REMBEMAMDMA, HÉAMITÉNLERÉ
RER NERF: 1) SUARARÉRER A MATEALE.
RAHRURIE: 2) HERMARR.

15.1.2. Cessions de Parts sociales entre les Associés

RAIDRLEA AIRE

A. Offre de cession
ELA ’
Sans préjudice des dispositions de l'article 15.1.3 ci-dessous, les cessions
de Parts sociales entre les Associés s’effectueront comme suit :
ÆFSE FR 1513 MÆERARANTEN F, A RAR AR IR ATH É
FUIT:

G).

Gi).

Si une Partie décide de vendre toutes ou partie de ses Parts sociales,
cette Partie (le Vendeur) notifiera à l’autre Partie (l’Acheteur), son
intention de vendre et lui offrira La possibilité de faire une offre pour de
telles Parts sociales. La période pendant laquelle l’autre Partie aura la
possibilité de faire une offre, sera fixée par le Vendeur, mais cette
période ne peut être inférieure à 30 jours calendrier.

RR-HTRERÉKRATERE MAX AR, A CLÉAD
HER CEA) HHÉËM, HÈUR—

33 La
partie de ses Parts sociales en relation avec le financement des
Opérations.
RRHEARIERMIREMÉANMRARÉE- REA, RER
FRRMDREMRE LR SE MMER MN, LÉAËA
DER TA —DIRUTAILS

Güi).Le Vendeur aura, par contre, l'obligation d'offrir à l’autre Partie la
possibilité de faire une offre en cas de fusion, consolidation, unification
ou réorganisation du Vendeur impliquant un changement de Contrôle
ainsi qu’en cas d’exécution, par un créancier hypothécaire, d’un
nantissement de Parts sociales. « Contrôle » signifie la détention directe
ou indirecte par une société ou entité de plus-de 50 % (cinquante
pourcents) des droits de vote à l'assemblée générale de cette société ou
entité
FER, HFHÉARS, MX. ARMÉE, ÉRATÉÉRE
FF, DRAM A RUN, HR AE NÉ 7 — TER
MS. RÉRÉRNNRIE-RATEL IH, HÉÆXAAT]
RIHÉMRARXSLAMITS0% IR EAN.

B. Modalités d'exécution de la cession
REARTR IR ET R
Sauf si d'autres conditions d'exécution de la vente des Parts sociales sont
convenues entre Associés, les termes et conditions d'exécution de cette
vente seront les suivants :
REA RER ES ÉRERÉE TER ALAN, AU ER UN
F:

(). Prix de vente

HEATÉ

Le prix de vente sera payable intégralement par chèque certifié à la date
d'exécution de l'opération en échange de la cession des Parts sociales vendues,
quittes et libres de toutes charges. “ASH! v.

HS OT RENTE 1H 6 A9 AN SR REZ Fifi L
DAÉSÉSATÉ RAR.

(ii). Exécution de la vente

H#

7

34
La vente 0 heures du matin, au siège social de COMILU Sprl,

HRÜARRAÉRSMRRE

A la date de l'exécution, le cédant provoquera, s'il a cédé l'ensemble des Parts
sociales, la démission de ses représentants au Conseil de Gérance. Le
cessionnaire sera subrogé dans tous les droits et obligations du cédant.
HÉZR, MRMEADHÉÈREANMANRA, KAANAEFLÉ
RE. Si AMCÉHRILAMAMENAALE

15.13. Cession à un Tiers et Droit de Préemption.

@.

&).

Gi).

Gv).

ZA ERIR AIN

Sauf dans le cas de l’article 15.1.2, un tiers peut faire l'offre d'acheter des
Parts sociales auprès d'un Associé.

HER 15.12 RP ARR, FER TURRRIENIMRAMMTA RAA.

Sauf dans le cas de l’article 15.1.2/"un tiers peut faire l'offre d'acheter des
Parts sociales auprès d'un Associé.

HER 15.1.2 RFA, AN LUN RM RAMT ANR.

L'offre du tiers devra être irrévocable pour une période de soixante (60) jours.
Dans les dix (10) jours de la réception de l'offre, l'Associé sollicité adressera
une copie de celle-ci aux autres Associés.

B=HIRÔE 60 KZ MATMNUMET, MEURT 10 KA, ÉHMA

BAR TR MERS ERA

Ceux-ci disposent d'un droit de préemption sur toutes les Parts sociales
susceptibles d'être cédées.

LE RSR AN FT RE LEA 2 FD BR RER ALERT AR.

des Associés, sauf arrangement libre entre eux.

RSS ET RUE 2 ET A AE REA A IR D A AS ALL

PA ÈS À FA 2) BC 0
£
35 TT K
KZ Ce droit de préemption est à exercer dans un délai de trente (30) jours à
compter de la date de la notification de l'offre par l'Associé sollicité.

RAM SRE TER RAR ATEN FE 30 RAA.

(vi). Si dans le délai précité, les autres Associés n'ont pas accepté où n’acceptent
que partiellement l'offre du cédant, cette offre d'exercer le droit de préemption
est présumée refusée soit dans son ensemble soit pour la partie non rachetée
par les autres Associés. Le cédant pourra accepter l'offre du tiers et conclure
la cession avec l'offrant pour la partie des Parts sociales non rachetée par les
autres Associés. Dans ce cas, les Associés dans COMILU Sprl prendront
toutes les mesures et accompliront toutes les formalités nécessaires pour que
le tiers soit enregistré dans les livres de COMILU Spri en qualité d'Associé
dans COMILU Sprl.
MRARENMIRA, AREA MARAIS RU EUS 2) HO UE AR
fr, AR MIN FÉRIMERUARERESFRREN FEAR RAT
HORS R A BETÉ, HAUSSE TIR, HARARAR
RAI SAT UIERANEUNN. HULIÈR Fr, RYARNRAXES
RAI, RTL RER AR NT RSR A RER SF ARE
M

15.2. Gage des Part sociales

AURA RTE

Un Associé (le « Débiteur Gagiste») peut gager où grever, de toute autre façon,
toutes ou partie de ses Parts sociales au profit de toute personne (le « Créancier
Gagiste ») si ce gage ou cet autre engagement prévoit expressément qu'il est
subordonné au présent Contrat et aux droits que les autres Associés tirent du
présent Contrat et si, en cas de défaillance du Débiteur Gagiste, le Créancier
Gagiste convient avec ce dernier (le débiteur Gagiste) de céder, sans réserve, tous
ses droits sur ces Parts sociales dans l'ordre de préférence à l'autre Associé ou à
toute Personne quelconque qui pourrait ultérieurement être habiitée acquérir ces
Parts sociales moyennant paiement au Créancier Gagiste Gels Jaumes dont
ces Parts sociales grnissent le pren :

che. MRRRANRREMENRAE KR RARES

REC ATÉS BEN SE AUX LR € TD AA DRE 40 IT À à
Zk
/ 36
Dès à prése: Gagiste autorise irrévocablement un tel paiement.

ARTICLE 12 {
É'URS |

« En cas de litige ou de différend entre Parties né du présent Contrat de Création où en
relation avec celui-ci ou ayant trait à la violation de celui-ci, les Parties concernées s'engagent,
avant d’instituer toute procédure arbitrale, et sauf urgence, à se rencontrer pour tenter de
parvenir à un règlement à l’amiable. ©

CARRIÈRE NLAREÉENIEREER, DRÉSARTIÉMAEXSÉRER
LAARARESHREN, SIERENRU, FXEHDEUNÉMHRAER ZA, HE
FH, ASFAR

A cet effet, les Présidents de Parties concernées (ou leurs délégués) se rencontreront dans les
15 (quinze) jours de la réception de l'invitation à une telle rencontre adressée par une lettre
recommandée par la Partie la plus diligente à l’autre Partie concernée. Si cette réunion n’a pas
lieu dans ce délai ou si le litige ou différend ne fait pas l’objet d’un règlement écrit par toutes
les Parties concernées dans les quinze jours de la réunion, toute Partie peut le soumettre à
l'arbitrage. :

RX, HXETER CRÉRARR) DAÆRSS TR IRMMIEZ FA 15 RAT NE.
RER ER TETE R UE TEEN 15 AARRPEMATR, MN
ExfE

Tous les différends ou litiges découlant du présent contrat ou en relation avec celui-ci seront
tranchés suivant les règlements d'arbitrage de la Chambre du Commerce International de
Paris siégeant à Genève, en SUISSE par un ou plusieurs arbitres nommés conformément à ce
Règlement et statuant selon le droit congolais. La langue de l’arbitrage sera le français, avec
traduction en anglais si nécessaire ».
FA SARL E FE X 64 DUR 0 SARA ARR A FM EE Pa PL 6 BR I à PRÉ
MN, ASE RLMUESRS ARS ARR IRÉMR, PREMÉRANRR,
SRE, MUERMENRE. ”

ARTICLE 13
B+=%

L'article 17 du Contrat est modifié et complété comme suit :

RTS I7%, AEXRE, MNEHAÆENT:

37
17.2.

173.

ces e Force Majeure (telle que définie ci-après), la Partié affectée ou susceptible
tée par cette Force Majeure (la « Partie Affectée ») le notifiera à l’autre
écrit, en lui décrivant les circonstances de Force Majeure, dans les quatorze
s de la survenance de cet événement de Force Majeure. Les Parties se
eront pour tenter d'en limiter les conséquences.
CERTRAIRT CFE), ART REC EH RE 0 M — à
CERN) DSERTINRASÉRESE 14 XABRANA—-H, MX
ALERT OU ÉTAGE RER.

Dans les quatorze (14) Jours de cette première notification, puis, dans le cas où
l'événement de Force Majeure perdure, la Partie Affectée devra adresser, chaque mois,
à l’autre Partie des notifications complémentaires contenant une description de
l'événement de Force Majeure, de ses conséquences sur l'exécution de ses Obligations
au titre du Contrat de Création et une évaluation prévisionnelle de sa durée.
BEA 14 R, RURAL ARARES, ERP NEA MAR —TTHE
RAPRRASÉMAXRAES, MARRTRNIÉRNERMÉSLLURAT ET
RARES HU AIRES 1H]

L'autre Partie disposera d'un délai de trente (30) Jours à compter de la réception de
chaque notification pour en contester le contenu par une notification de différend (la
« Notification de Différend »), faute de quoi, la notification sera considérée comme
acceptée.

AHÉES--HUREERRÉ 30 RATER UE ARE AIR — EMA
REC, SU, EMNRIACRE.

En cas d'envoi d'une Notification de Différend, les Parties s'efforceront de régler à
l'amiable le différend dans le cadre de discussions qui devront se tenir dans les quinze
(15) Jours de la réception, par la Partie destinataire, d'une Notification de Différend, et
pendant une période qui ne pourra pas excéder trente (30) Jours, à compter de la
réception par cette Partie de cette Notification de Différend, sauf accord des Parties sur
une période différente (la « Période de Règlement Amiable »).
ÆRÉRIOBANÉNNR FT, SUEDE DUÈMRÉ 15 KRNÉHSK, D
FAMS E Pi 10 AU PER A RAT ARR SX D PR ARIR — AE BUT KELR
JOIE 30 RDA, BIEN EE —NMÉMIR CHATS).

Dans l'hypothèse où les Parties ne parviendraient pas à
la Période de Règlement Amiable leur différend quant
effets d'un événement de Force Majeure, ce différe:
conformément à l'Article 16 du présent Contrat de Crél
arbitral sera définitive et exécutoire, les Parties renon
présentes à interjeter appel de la sentence arbitrale.

38

/
17.4,

17.5.

17.6.

x
He, M

ARE RTE EVE,

j (4 Force Majeure (« Force Majeure ») signifie tout
fs du contrôle de la Partie Affectée, y compris, sans
que cette énumérativ limitative, toute grève, lock-out ou autres conflits sociaux,
insurrection, émeute, acte de violence publique, acte de terrorisme, pillage, rébellion,
révolte, révolution, guerre (déclarée ou non), guerre civile, sabotage, blocus, embargo,
coup d'état, toute catastrophe naturelle, épidémie, cyclone, glissement de terrain,
foudre, tempête, inondation, tremblement de terre ou conditions météorologiques
exceptionnelles, tout incendie ou explosion, pourvu que la Partie Affectée ait pris
toutes les précautions raisonnables, les soins appropriés et les mesures altematives afin
d'éviter le retard ou la non-exécution, totale ou partielle, des Obligations stipulées dans
le Contrat.

AREA, NAME. HN RER SR AE DE
PHARE, BRERTRT, HAAL, RALIREMESMRR, Ro
A, ARRDSÉ, BE, RE, HE, Et, + CERNARES
HD, HR SI, HE HR, HE, —DBRXE, HE. EN ÆA
M DE, A AR, MARIUREURRUE, —MANSURE, DES
FRAME RETIRE, dé MAT IRIR IS MER MERE AR SEA
ÆEMIXSMRER, MTRENMLALINL

L'interprétation du terme de Force Majeure sera conforme aux principes et usages du
droit international et du droit congolais, et tout litige relatif à un incident ou aux
conséquences de Force Majeure sera réglé conformément à l'Article 16 du Contrat,
FAT RER À EAN RÉ RAR RD), TA SR A
SEÉRHXHE NUE ARE ME 16 RALE FLE,

Dès qu'un cas de Force Majeure survient, l'exécution des obligations de la Partie
Affectée sera suspendue pendant la durée de la Force Majeure et pour une période
supplémentaire, à convenir entre Parties mais qui ne devra pas dépasser la durée du
cas de Force Majeure, pour permettre à la Partie Affectée, agissant avec toute la
diligence requise, de rétablir la situation qui prévalait avant la survenance dudit
événement de Force Majeure.

—EREFEMRAEIÉ, ERP ÆNTNAIHEMIN, #1

le plus rapidement possible l'événement de Force Majeure, Sgs qe

39
17.7.

17.8.

17.9.

ique l'obligation de mettre fin à une grève ou autre conflit social d'une manière
it à l'encontre du bon sens.

MARRRETÉR, RÉÉRAITNTRÉ, MAILÉFÉEXRERR

DORE TT ES TTL TR

Toutes les conditions, tous les délais et toutes les dates postérieures à la date de
survenance du cas de Force Majeure seront adaptés pour tenir compte de la
prolongation et du retard provoqués par la Force Majeure,
ÆRIATTRAERR SRE MARI, AOMHSAEREZFANMAXR
#, MOME MATÉRIEMRE.

Au cas où l'exécution des Obligations d'une Partie Affectée serait suspendue, soit
entièrement soit en partie, à cause d'un cas de Force Majeure, le Contrat sera prorogé
automatiquement pour une période équivalente à la durée du cas de Force Majeure.
EST ÉNSRITÉTAERAHRRRRAMRÉMAML, AN ÈFÉ
ÊARK SAT 7 RSR) — SU RRR.

En cas d'incident de Force Majeure, aucune des Parties ne sera responsable de
l'empêchement ou de la restriction, directement ou indirectement, d'exécuter toutes ou
partie de ses Obligations découlant du Contrat.
ÆFTRARÉERMT, LT A RE À Re fi A UF ÉUR
FRE RIR SUR BR INRA.

Les Parties au Contrat se sont mises d’accord que compte tenu de ce qui est prévu par
ce Contrat, l’expropriation, la nationalisation, la promulgation d’une nouvelle loi ou la
modification de législation en République Démocratique du Congo ne peuvent, en
aucun cas, constituer un cas de Force Majeure.
FRISREHTIÈR- HAL. ÉTRIÉSMHAMAX, HRREHXMEIE
BR, RAR RAIN ARE MST ET FAR TA
GES

En cas de Force Majeure, les Parties se concerteront au moins deux fois par an pour
tenter de limiter le dommage causé par la Force Majeure et de poursuivre la réalisation
des objectifs du Projet » LR.
ERA, TEE SAINTE RDS MI GERS

R, HÉSERMENHX" fl

$
8

40
ARTICLE 14
ÉD:

14.1

14.2

14.3

144

s'engage à réunir ou faire réunir les conditions
suivantesÿlans Île! x ours ouvrables suivant l'entrée en vigueur du présent

Q3
ts
ÉRAEMOUENCZ FE 00 7 LAE ARR EIRE Al

FPIRH#:

- Monsieur ZONGWE KILUBA aura fait en sorte que le Cadastre Minier rende des
conclusions sur la configuration du PE 526 pour régler le problème de dérivation
de coordonnées géologiques ;

RÉ ÉSESRE SET LMBARMA UN PES26 RU ER IQ LUEUR Airis
LATE

- Monsieur ZONGWE KILUBA aura fait céder gratuitement à COMILU Sprl, un
permis d'exploitation composé de 10 carrés pour servir d'espace pour le besoin du
développement du Projet et d'implantation des usines ;

- RÉF ER ER ROASRIETI AE 10 NRRÉRI IE:

- Monsieur ZONGWE KILUBA aura donné en gage ses 280 Parts sociales de
COMILU Sprl et les revenus de ces Parts sociales à CRR LTD conformément au
Contrat d’Entrepreneur n°723/10526/SG/GC/2005 tel qu'il est modifié par ses
avenants.

RE CRXSRRDEFÉTRMAR) RRIAMRE, RÉ ÉFEX
HR RU RE HOUR ANS] 280 RÉAL RIRES.

Les Parties conviennent que le Contrat est entré en vigueur depuis le 17 mai 2006 et
reste valable.

#-HAË, F 20064 5 A 17 HEART À ARR.

Les Parties conviennent que toute inexécution ou exécution tardive des obligations
découlant du Contrat avant la signature du présent avenant ne constitue pas une
violation du Contrat; les Parties renoncent de manière irrévocable au droit de
poursuite contre toute autre Partie pour l’inexécution ou exécution tardive du Contrat
avant la signature du présent avenant.

#H-RAÉ, HAINE SAN AM ARTE EMI 6 FX
HÉATAANRESS., & D AU RUEMNAN RAT Æ AXE,
RIRE ER MAITRE MA MLAMIÉUN.

A partir de l’entrée en vigueur du présent avenant, chaque Parti cu: jl
toute obligation et à indemniser les autres Parties pour toute in gui # i
tardive de ses obligations contenues dans le Contrat non imputabl CU de
ou l’autre Partie. ES

at /
ÆAH—BAÉ, PÉRAMÉNNMRENIAME 6 RAEMTITÉMARÉEC
RAIRE ADAM EF EE UT

14.6 Au cas où les dispositions de tous les documents antérieurs signés par les Parties
entreraient en conflit avec celles du présent avenant, les dispositions du présent
avenant prévaudront.

Ra RU RU & 75 PRE AUTRE PES A AN TE MN A CRETE, ARE HN
FIRE AE

14.7 L'entrée en vigueur du présent Avenant est soumise à la condition suspensive
suivante : approbation par les autorités de tutelle de CRR LTD dans les 30 (trente)
Jours suivant sa signature par les Parties; Si la condition suspensive n'est pas réalisée
dans le délai prévu, et sauf prorogation de ce délai de commun accord, l'Avenant
entrera de plein droit en vigueur.
AI BND CAO AT SE RE n Fe DUT ÉFIE 30 KA FRAME ANMTEN
Æ. HRÉMAEURARÉERT, RIENHMEÈRM, AE UNLER,

ARTICLE 15
TER

Les Parties désignent Monsieur MPANGA WA LUKALABA, Directeur du Département
Juridique de GECAMINES, aux fins de procéder à l’authentification du présent Avenant par
le notaire et de l’accomplissement de toutes autres formalités exigées par la loi.

IAE AUREZ D A EEK MPANGA WA LUKALABA SR AN EE

DUHITMIERRITAEXRREÉS.

En foi de quoi, les Parties ont signé le présent Avenant à Lubumbashi, le 24 septembre 2009,
en six exemplaires originaux, chaque Partie en ayant reçu deux et deux autres étant réservés
pour le Notaire

AAFRUNNT 2009 € 9 4 24R ÆFREFANTES, ft AS
B24, BS2RATFAIE

42
PREAMBULE.

ARTICLE 1

ARTICLE 2eme Ô

ARTICLE 6

ARTICLE 7.

ARTICLE Bonne nnrese 14
ARTICLE 9 men nnnemennnnenneennnnnss 28
ARTICLE 11 sun 31

ARTICLE 14...

43
Pour Monsieur ZONGWE KILUBA

RÉ ÉAËRE

POUR CRR LTD

RER BEUR

Am À

POUR COVEC
HE,

MSA

dersate Silinte «t

LÀ
GS on:
Y

D
SON

dt mitéène jour = ne d'octobre,
WAKAÆCEIO, Notaire de =.

À COPP AU à

ael eperes vérifisoten de so8 Lans où
ue CTI ne enté L'sete doses)

près loetire, le eemperent 4
ee UE ne te eener ent de

0% aGTse

LE COM ARANT,

= MANGA Va LUX LA. - acenc Émdhro.-
AgA : (Z
Déposé Notafiol de Latunbesté,
sous 4 Joy
1

Ne de

Cr se ee à .s

Frei . t ,

Preis de l'expédition : 19320
Ü

Copies esuferses
Pages 45

Total frels perges CS FO? n° 179 6
e CE nr T1

tion sertifl ée

x. exÿé

